Citation Nr: 9918599	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, claimed as arthritis of the right hip.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1997, in which 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for a right hip disorder, 
claimed as right hip arthritis, and a stomach disorder.  The 
veteran subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's right hip disorder and stomach disorder to his 
period of active service.

2.  The veteran's claims are not plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
hip disorder and a stomach disorder are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat and he has not alleged 
that either of his disorders were incurred during a combat 
situation.  Accordingly, this provision is not applicable to 
the present claims.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Active military service includes active duty, any 
period of active duty training during which the individual 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for a 
right hip disorder and a stomach disorder are not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on this issue because the claim is not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the veteran's separation examination 
report notes that his abdomen and viscera were normal, as 
were his lower extremities and spine.  On his Report of 
Medical History at discharge he noted no problems with his 
right hip or leg and noted "frequent heartburn" as his only 
stomach ailment.  He was treated in July 1965, immediately 
prior to discharge, for an episode of epigastric pain, and 
the examiner noted him to be an extremely unreliable patient.  
No other treatment for his stomach is noted, and no 
complaints relevant to his right hip are included in the 
records.  The veteran has stated that he has had stomach pain 
since service.  He also asserts that in service he was 
directing traffic in the winter and a light truck slid on ice 
and hit him on the right side bruising his right hip.  No 
indication of this injury is included in the service records.  
However, as required for well-groundedness purposes, the 
incurrence of this injury and his continuous stomach 
discomfort are deemed credible. 

Post-service medical records include VA outpatient treatment 
records for the period from July 1992 to December 1997.  
These records indicate that the veteran was treated once, in 
July 1992, for stomach pain, which he stated he had had since 
service, and he was prescribed Tagamet.  The examiner noted a 
history of peptic ulcer disease; however, no medical evidence 
is of record supporting such a history.  A July 1997 VA 
examination report also notes the veteran's complaints of 
reflux treated with Tagamet.  The physical examination noted 
a soft, nontender and nondistended abdomen with normal and 
active bowel sounds.  The diagnosis was gastroesophageal 
reflux controlled by Tagamet.  

With regard to the veterans alleged right hip disorder, the 
VA outpatient treatment records indicate complaints of right 
hip pain which were diagnosed as trochanteric bursitis, and a 
cortisone injection was provided.  X-rays taken in December 
1997 and March 1997 revealed no fracture, dislocations, lytic 
or blastic lesions or soft tissue abnormalities, and normal 
mineralization of the right hip.  Also, no radiologic 
findings of degenerative or inflammatory arthritis of the 
right hip were appreciated.  The only abnormality noted was 
an area of hypertrophic bone formation just inferior to the 
greater trochanter of the right femur.  The July 1997 VA 
examination report noted normal strength in the lower 
extremities and normal sensation.  Although the examiner 
diagnosed "right hip with arthritic changes," x-rays taken 
at that time found the right hip to be normal, and noted the 
only abnormality to be the same one indicated on previous x-
rays on the proximal lateral aspect of the femur below the 
intertrochanteric region.  The examiner deemed this 
abnormality to be a developmental anomaly.

With regard to the abnormality of the right femur noted on 
the x-rays, the Board notes that the veteran submitted a 
separate claim of entitlement to service connection for this 
disability which was denied by the RO in October 1998, with 
no indication of record that the veteran has perfected an 
appeal of this denial at this time.  Accordingly, this 
abnormality is not presently before the Board for 
consideration.  

Addressing the veteran's alleged right hip disorder and 
stomach disorder, the Board notes that there is no medical 
evidence of record relating the veteran's current allegations 
of right hip pain to his claimed injury in service or any 
other event therein.  Moreover, there is no clinical evidence 
of arthritis of the right hip despite the VA examiner's 
impression.  The same is true for his allegations of stomach 
pain, no medical evidence relates his treatment for 
epigastric pain in service to his current disability, despite 
his complaints of chronic pain.  

While the veteran is competent to attest to chronic or 
continuous pain, he is not competent to diagnose a disorder 
or relate the etiology of a specific disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, in the absence of 
evidence of a medical nexus between his current stomach 
disorder and allegations of right hip pain, and his period of 
active service, and/or complaints of pain therein, the 
veteran's claims are not well-grounded.  Consequently, the 
Board finds that his claims of entitlement to service 
connection for a right hip disorder and stomach disorder are 
denied.


ORDER

Entitlement to service connection for a right hip disorder 
and stomach disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

